Title: Thomas Jefferson to John Hemmings, 14 November 1819
From: Jefferson, Thomas
To: Hemings, John


					
						Th: Jefferson to John Hemings.
						
							Nov. 14. 19.
						
					
					Your letter of the 2d got to Charlottesville last night only. with respect to the doors of the stairways I have the locks & bolts at Poplar Forest, but they cannot be got at in my absence. I have not hinges, and therefore request mr Yancey to get them and screws at Lynchburg, and I would have you hang the doors immediately. the locks may be put on next year, and you had better screw the hinges to the doorposts rather slightly that they may be the easier taken down hereafter to let in the locks. in the meantime you can make a temporary fastening by bars so as not to deface the door or architrave
					In your letter of Octob. 20. you say you had blinds for 6. windows in hand, and in that of Nov. 2. you say 4 are done. 2 of these I suppose are for the parlour, & the other 2. should be for the girls room which needs them most. the cart now carries you the irons, and you had better hang the 4. that are done immediately; and then finish what others you have in hand and hang them. ¾ Inch wood screws must be got from Lynchburg. my bedroom will want the next blinds after the girls room. if you will fix a day by which you can be sure to have the work in hand finished I will then send for you; that is to say when the stair doors shall be hung, the blinds already finished hung, and those in hand finished & hung. the cart carries a map which must have the straw taken off & the map put into one of the close rooms where the rats cannot get at it. it is to bring down the dried fruit, one firkin of butter, and the cheese which went there from Richmond, which would not keep to the spring. the cart must stay but one day there. Farewell
				